PD-0026-15                                                                       PD-0026-15
                                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                     Transmitted 4/9/2015 2:38:22 PM
                                                                                                      Accepted 4/15/2015 3:19:14 PM
                                                                                                                        ABEL ACOSTA
                                        MICHEAL B. MURRAY                                                                       CLERK
                                                DISTRICT ATTORNEY
                                          35TH JUDICIAL DISTRICT OF TEXAS
                                                   BROWN AND MILLS COUNTIES

                                                                                                      CHRIS BROWN
200 S. BROADWAY, COURTHOUSE                                                                FIRST ASSISTANT DISTRICT ATTORNEY
   BROWNWOOD, TEXAS 76801
(325) 646-0444 FAX: (325) 643-4053                                                                    ELISHA BIRD
                                                                                              ASSISTANT DISTRICT ATTORNEY

                                                                                                   J. CHRISTINA NELSON
                                                                                              ASSISTANT DISTRICT ATTORNEY




                                                              April 9, 2015

        The Court of Criminal Appeals
        Supreme Court Building
                                                                                                          April 15, 2015
        201 West 14th Street, Room 106
        Austin, Texas 78701

        Re:      Travis Edward Anderson, PD-0026-15

        To the Honorable Court of Criminal Appeals:

                 The State has received Travis Edward Anderson’s Pro Se Petition for Discretionary
        Review. In lieu of filing a formal response, the State would simply ask this Court to refuse to
        review this case because Petitioner has failed to provide an appropriate reason for review under
        Rule 66.3 of the Texas Rules of Appellate Procedure. Although Petitioner has filed pro se, he is
        still required to present an adequate basis for review.

                The State would point out in support of its claim that the petition does not state an
        adequate basis for review that all of the argument under Ground I of the petition is simply a
        restatement, sometimes a direct copy, of Petitioner’s brief filed in the Eleventh Court of
        Appeals.1 A petition for discretionary review must do more than simply copy the original brief
        filed in the court below. It must articulate some ground for review under Rule 66.3 or at a
        minimum make some representation as to how the lower court erred in its analysis.

               Furthermore, although Ground II of the petition is not a direct copy of the brief from the
        lower court, Ground II asserts a new basis for review that was not raised on appeal.
        Discretionary review is not available for grounds or issues not decided by the lower court of
        appeals. See Tex. R. App. Proc. §66.1 & 66.3.

        1
          “Ground I” of the petition is virtually a literal restatement of “Issue One” of the Brief for Appellant filed in the
        Eleventh Court of Appeals. Although there are some differences, most are minor punctuation differences and none
        of the differences assert any substance that differs from the argument in the Brief for Appellant.
       As this Court is aware, refusal of a petition for discretionary review does not constitute
endorsement or adoption of the reasoning employed by the court of appeals. Aguilar v. State,
830 S.W.2d 612, 613 (Tex. Crim. App. 1992) (en banc).
       Should this Court choose to grant review, the State requests notice and time to respond to
the merits of the claims presented by Petitioner.


                                            Sincerely yours,




                                            /S/ Elisha Bird
                                            Elisha Bird
                                            Assistant District Attorney

cc: Travis Edward Anderson, TDCJ #1812491, Wallace Pack 1 Unit, 2400 Wallace Pack Road,
Navsota, Texas 77868